

115 HR 4374 IH: Broadband Internet Connections for Rural America Act
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4374IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. David Scott of Georgia introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo bolster certain rural broadband programs of the Department of Agriculture.1.Short titleThis Act may be cited as the Broadband Internet Connections for Rural America Act.2.Innovative broadband advancement programSection 603(e) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–2(e)) is amended to read as follows:(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary $300,000,000 for each of fiscal years 2022 through 2030, to remain available until expended, to carry out projects in accordance with this section—(A)in the case of fiscal year 2022, in 15 States, including Maine, Pennsylvania, Virginia, California, Georgia, Texas, Florida, Minnesota, South Carolina, Wyoming, Iowa, and West Virginia; and(B)in the case of each of fiscal years 2023 through 2030, in States selected by the Secretary to be diverse on the basis of geography, topography, and demographics.(2)LimitationNot more than $25,000,000 of the amounts made available under paragraph (1) for each fiscal year may be provided for a single project..3.Rural broadband program loans and grants(a)In generalSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended—(1)in the section heading, by striking Access to broadband telecommunications services in rural areas and inserting Reconnect rural broadband program;(2)by striking subsection (a) and inserting the following:(a)Establishment; purposeThe Secretary shall establish a program, which shall be known as the ReConnect Rural Broadband Program, to provide grants, loans, and loan guarantees to finance the costs of the construction, improvement, and acquisition of facilities and equipment for broadband service in rural areas.;(3)in subsection (c)(2), by striking subparagraphs (A) and (B) and inserting the following:(A)In generalIn making grants, making loans, and guaranteeing loans under paragraph (1), the Secretary shall give the highest priority to applications for projects to provide broadband service to unserved rural communities that do not have any residential broadband service of at least—(i)a 10–Mbps downstream transmission capacity; and(ii)a 1–Mbps upstream transmission capacity.(B)OtherAfter giving priority to the applications described in clauses (i) and (ii) of subparagraph (A), the Secretary shall then give priority to applications for projects to provide broadband service to rural communities—(i)with a population of less than 10,000 permanent residents; and(ii)with a high percentage of low income families or persons (as defined in section 501(b) of the Housing Act of 1949 (42 U.S.C. 1471(b)).(C)Additional considerationsIn making grants, making loans, and guaranteeing loans under this subsection, the Secretary shall consider whether an application was developed with the participation of community stakeholders, and will receive a substantial portion of the funding for the project from community stakeholders or other non-Federal sources.;(4)in subsection (c)(3)—(A)in subparagraph (D)(i)—(i)in subclause (I), by striking (2)(A)(i) and inserting (2)(A); and(ii)in subclause (II), by striking any of subclauses (I) through (IV) of paragraph (2)(B)(i) and inserting clause (i) or (ii) of paragraph (2)(B); and(B)by striking subparagraph (E) and inserting the following:(E)Applications(i)Grant-only applicationsThe Secretary shall establish an application process that permits an application for a grant-only award.(ii)Combined applicationsThe Secretary shall establish an application process that permits—(I)a single application for a grant and a loan under title I or II, or this title, that is associated with the grant; and(II)provides a single decision to award the grant and the loan.;(5)in subsection (d)(2)—(A)in subparagraph (A)—(i)by striking subparagraphs (B) and (C) and inserting subparagraph (B);(ii)by striking — and all that follows through (i); and(iii)by striking the semicolon and all that follows through providers;(B)in subparagraph (B), by striking (A)(i) and inserting (A); and(C)by striking subparagraph (C);(6)in subsection (d), by striking paragraph (5);(7)in subsection (j)(1)—(A)by striking $350,000,000 and inserting $5,250,000,000;(B)by striking 2019 through 2023 and inserting 2022 through 2030; and(C)by striking until expended and inserting for 2 fiscal years after the fiscal year for which appropriated; and(8)in subsection (k), by striking 2023 and inserting 2030.(b)SunsetThe authorities provided by section 779 of the Consolidated Appropriations Act, 2018 (Public Law 115–141) shall have no force or effect after June 30, 2022.(c)Transition rules(1)Availability of funds for administrative costsNot more than 1 percent of the unobligated balances of amounts made available as of June 1, 2022, to carry out the pilot program described in section 779 of the Consolidated Appropriations Act, 2018 (Public Law 115–141) may be used for the costs of transitioning from the pilot program to the program under section 601 of the Rural Electrification Act of 1936, as amended by this Act.(2)Consolidation of funds(A)In generalThe unobligated balances of all amounts made available on or before June 30, 2023, to carry out the pilot program described in section 779 of the Consolidated Appropriations Act, 2018 (Public Law 115–141) that are in excess of the amount described in subparagraph (B) of this paragraph are hereby transferred to and merged with amounts made available to carry out the program authorized under section 601 of the Rural Electrification Act of 1936.(B)Unfunded approvalsThe amount described in this subparagraph is the amount required to fully fund each project approved as of June 30, 2023, under the pilot program described in such section 779 for which amounts were not obligated or partially obligated as of such date.4.Community Connect grantsSection 604(g) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3(g)) is amended by striking $50,000,000 for each of fiscal years 2019 through 2023 and inserting $150,000,000 for each of fiscal years 2022 through 2030, to remain available for 2 fiscal years after the fiscal year for which appropriated.5.Distance learning and telemedicine loans and grantsSection 2335A of the Food Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–5) is amended by striking $82,000,000 for each of fiscal years 2019 through 2023 and inserting $150,000,000, to remain available for 2 fiscal years after the fiscal year for which appropriated.6.Expansion of middle mile infrastructure into rural areasSection 602(g) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–1(g)) is amended by striking $10,000,000 for each of fiscal years 2018 through 2023 and inserting $300,000,000 for each fiscal year, to remain available for 2 fiscal years after the fiscal year for which appropriated.7.Broadband Connectors Program(a)In generalThe Secretary of Agriculture shall establish a system for the dissemination of information and technical assistance on the broadband programs of the Department of Agriculture, which shall be for the use of entities eligible to receive funds under title II or VI of the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.) or chapter 1 of subtitle D of title XXIII of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et seq.).(b)Limitations on authorization of appropriationsTo carry out subsection (a), there are authorized to be appropriated to the Secretary of Agriculture not more than $25,000,000 for each of fiscal years 2022 through 2030, which are authorized to remain available through fiscal year 2030.8.Community Broadband Mapping(a)Short titleThis section may be cited as the Community Broadband Mapping Act.(b)Rural broadband access grantsSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended by adding at the end the following:(l)Authority To make grants to certain entities To collect broadband infrastructure data(1)In generalNotwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, a tribal government or a unit of tribal government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located, cost of broadband service, cost of such service by tier of service, actual speed available at household, speed advertised, and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census.(2)Limitation on grant amountThe amount of a grant made under this subsection shall not exceed $50,000.(3)Limitation on amount available for grantsThe Secretary may use not more than 1 percent of the amounts made available under this section for each fiscal year to carry out this subsection..(c)Expansion of middle mile infrastructure into rural areas grantsSection 602 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–1) is amended by adding at the end the following:(h)Authority To make grants to certain entities To collect broadband infrastructure data(1)In generalNotwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, a tribal government or a unit of tribal government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located, cost of broadband service, cost of such service by tier of service, actual speed available at household, speed advertised, and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census.(2)Limitation on grant amountThe amount of a grant made under this subsection shall not exceed $50,000.(3)Limitation on amount available for grantsThe Secretary may use not more than 1 percent of the amounts made available under this section for each fiscal year to carry out this subsection..(d)Innovative broadband advancement grantsSection 603 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–2), as amended by section 2 of this Act, is amended by adding at the end the following:(f)Authority To make grants to certain entities To collect broadband infrastructure data(1)In generalNotwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, a tribal government or a unit of tribal government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located, cost of broadband service, cost of such service by tier of service, actual speed available at household, speed advertised, and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census.(2)Limitation on grant amountThe amount of a grant made under this subsection shall not exceed $50,000.(3)Limitation on amount available for grantsThe Secretary may use not more than 1 percent of the amounts made available under this section for each fiscal year to carry out this subsection..(e)Community connect grantsSection 604 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3) is amended by adding at the end the following:(h)Authority To make grants to certain entities To collect broadband infrastructure data(1)In generalNotwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, a tribal government or a unit of tribal government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located, cost of broadband service, cost of such service by tier of service, actual speed available at household, speed advertised, and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census.(2)Limitation on grant amountThe amount of a grant made under this subsection shall not exceed $50,000.(3)Limitation on amount available for grantsThe Secretary may use not more than 1 percent of the amounts made available under this section for each fiscal year to carry out this subsection..(f)Distance learning and telemedicine grantsSection 2333 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 950aaa–2) is amended by adding at the end the following:(j)Authority To make grants to certain entities To collect broadband infrastructure data(1)In generalNotwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, a tribal government or a unit of tribal government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located, cost of broadband service, cost of such service by tier of service, actual speed available at household, speed advertised, and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census.(2)Limitation on grant amountThe amount of a grant made under this subsection shall not exceed $50,000.(3)Limitation on amount available for grantsThe Secretary may use not more than 1 percent of the amounts made available under this section for each fiscal year to carry out this subsection..(g)ReConnect grantsSection 779 of division A of the Consolidated Appropriations Act, 2018 (132 Stat. 399; Public Law 115–141) is amended by inserting : Provided further, That, notwithstanding any other provision of this section, the Secretary may use not more than 1 percent of the amounts made available to carry out this section to make grants, each not exceeding $50,000, to a unit of local government, a tribal government or a unit of tribal government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located, cost of broadband service, cost of such service by tier of service, actual speed available at household, speed advertised, and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census before the period.(h)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this Act.9.Limitations on reservation of fundsSection 701(e) of the Rural Electrification Act of 1936 (7 U.S.C. 950cc(e)) is amended to read as follows:(e)Limitations on reservation of fundsNot less than 3 but not more than 7 percent of the amounts appropriated to carry out title VI shall be set aside to be used—(1)for administrative costs to carry out programs under title VI;(2)for technical assistance and pre-development planning activities to support the most rural communities;(3)to conduct oversight under title VI;(4)to implement accountability measures and related activities authorized under title VI; and(5)to carry out this section..